[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                       JUNE 6, 2007
                         _________________________
                                                    THOMAS K. KAHN
                                                         CLERK
                                   06-11134
                          _________________________

                         D.C. Docket No. 05-80155CR-JIC


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                       versus

ROBERTO DIAZ,

                                                         Defendant-Appellant.

                              -------------------------
                  Appeal from the United States District Court
                      for the Southern District of Florida
                             --------------------------

                                  (June 6, 2007)

Before TJOFLAT, CARNES and HULL, Circuit Judges.

BY THE COURT:

     Given the lack of merit in the issue identified in Appellant’s initial merits brief
as originally filed and the absence of any plain error in the district court's acceptance

of Appellant's guilty plea, we find it unnecessary to reach the motions filed by

Appellant’s counsel in a belated attempt to withdraw pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967). The district court’s judgment is

AFFIRMED, and all pending motions are DENIED AS MOOT.




                                         2